i USDC SONY
| BOCUMENT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK COC Hr

  

  

 

wane ene eee nen een cenenene nec cnneneneneenennnn x ATE FILLED; A)
JODI MORALES, : jeccie, Siatiisamaaor err omstery an meet.
Plaintiff, :
ORDER
Vv.
MEGAN J. BRENNAN, Postmaster General,
Defendant. ;
ee wee eee ee ee eee wee eee eee eee -=--X

 

The Court held a telephone conference on the record today, May 6, 2021. The
conference was attended by plaintiff, who is proceeding pro se, and counsel for defendant. As
discussed at the conference, it is HEREBY ORDERED that:

1. By separate order the Court will refer the parties to Magistrate Judge Judith C.
McCarthy for a settlement conference. The parties are directed to discuss settlement in good
faith.

2. By July 30, 2021, the parties shal! submit a Joint Pretrial Order, in accordance
with Paragraph 4.A of the Court’s individual practices.

3, By August 30, 2021, the parties shall file any motions in limine, proposed voir
dire, joint proposed jury instructions, and a joint verdict form. (See Paragraph 4.B of the Court’s
Individual Practices). The parties’ joint proposed jury instructions shall consist of a single
document, noting any areas of disagreement between the parties. The proposed instructions
should include both the text of any requested instruction as well as a citation, if available, to the
authority from which it derives. The proposed instructions should also be submitted by email to
Chambers in Word format.

4, Oppositions to motions in limine, if any, are due September 16,2021. No replies
shall be filed without first seeking leave of the Court.

6. A final pre-trial conference is scheduled for September 29, 2021 at 2:30 p.m.
The Court expects to conduct this proceeding in person at the Courthouse, located at 300
Quarropas Street, White Plains, NY 10601-4150.

7. Jury selection and trial are tentatively scheduled to begin on October 4, 2021 at
9:30 a.m., subject to the Court’s COVID-19 scheduling protocols. The Court will conduct trial,
including jury selection, at the Courthouse.

ELECTRONICALLY ocr}

 

 
8. Plaintiff is reminded of her obligation to update the Court in writing as to any
change in her contact information, including any change to her address or telephone number.
Failure to do so may result in the Court dismissing this case for failure to prosecute and for
failure to comply with Court orders, in accordance with Fed. R. Civ. P. 41(b).

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.

Dated: May 6, 2021
White Plains, NY
SO ORDERED:

Vou Ve

Vincent L. Briccetti
United States District Judge

 

 
